Citation Nr: 1601393	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  13-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from February 1967 to December 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 1996 and November 2006 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing has been prepared and added to the record.  


FINDINGS OF FACT

1.  An April 1996 rating decision denied the claim of entitlement to service connection for a nervous condition causing blood pressure and cardiovascular (heart) problems.  The Veteran did not file a timely substantive appeal, and no new and material evidence was submitted to VA within the appeal period.

2.  Evidence received since the April 1996 rating decision is new, relates to unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.

3.  The probative, competent evidence demonstrates that the Veteran's generalized anxiety disorder is causally or etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision is final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, to include generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the claim of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.  As such, no discussion of VA's duties to notify or assist is necessary.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (2015).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1463 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 
38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran received a rating decision in April 1996.  However, the Veteran did not file a timely substantive appeal and no new and material evidence was submitted to VA within the applicable appeal period.  Therefore, the April 1996 rating decision is final. 38 U.S.C.A.§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103; currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Upon review of the November 2006 rating decision, it appears that the RO reopened the Veteran's claim for entitlement to service connection for a generalized anxiety disorder.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the April 1996 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a nervous condition causing blood pressure and cardiovascular (heart) problems because the evidence did not show that the Veteran's mental health condition was incurred in service.  Thus, for the Veteran's claims to be reopened, new evidence must have been added to the record since the April 1996 rating decision that addresses this basis or supports new theories of entitlement.  

Evidence submitted and obtained since the April 1996 rating decision includes VA treatment records, private treatment records, and lay evidence.  The Veteran submitted mental health treatment notes from VA, as well as an opinion from his private physician, Dr. P. Perryman, linking the Veteran's anxiety symptoms to active duty service.  The Veteran also submitted buddy statements from his wife and brothers describing his anxiety symptoms, and he submitted his own statement describing how his anxiety began during  active duty service.  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record in April 1996, and the evidence is material because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, the evidence addresses whether the Veteran's anxiety was incurred in service.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder is reopened.  Justus, 3 Vet. App. at 512-513.  

Service Connection 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Tinnitus is a disease of the nervous system and qualifies as a chronic disease under 38 C.F.R. § 3.309.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that his anxiety that began during active duty service.  Specifically, at the Board hearing the Veteran recounted several experiences from service that caused him ongoing stress, including having to leave Guam on a weather evacuation into a typhoon, as well as experiencing some unpleasant interactions with others while stationed in Okinawa.  

The record reflects a diagnosis of generalized anxiety disorder during the pendency of the appeal.  The Veteran also reported experiencing anxiety symptoms since service.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Board finds the Veteran has established a current disability of anxiety for service connection purposes.

With respect to an in-service injury, event, or illness, service treatment records are negative for any complaints or diagnosis of an anxiety disorder.  However, the Veteran was able to describe with particularity his stressors from active duty service that caused him ongoing anxiety.  The Veteran's descriptions of his stressors are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for an anxiety disorder for the purpose of service connection.  

With respect to a nexus between the Veteran's anxiety and active duty service, the Board affords significant probative value to the opinions of the Veteran's private physician Dr. Perryman, who opined in May 2006 that the Veteran developed symptoms of generalized anxiety disorder during military service and that these symptoms persisted after he separated from service.  Dr. Perryman also opined in October 2015 that the Veteran has a history of anxiety which is as likely as not the result of his military service and the traumatic events he experienced during the Vietnam Era.  These opinions are given significant probative value as they are based on a treatment relationship of at least 10 years, throughout the pendency of the appeal.  Further, these opinions are consistent with the Veteran's own description of his symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  

Great probative value is also given to the opinion of treating VA physician Dr. J. Lombardo, who opined in January 2015 that the Veteran was diagnosed with anxiety that manifested after his return from Vietnam, and that it is very likely and possible that his current mental health condition could be related to traumatic events that occurred during his service in Vietnam.  This opinion is also afforded great probative value as it is based on a treatment relationship, and the opinion provided sound medical reasoning.  

Based on the foregoing, the Board finds that the probative, competent evidence demonstrates that the Veteran's anxiety disorder is related to active duty service.  Therefore, service connection for generalized anxiety disorder is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder is reopened and, to that extent, the appeal is granted.  

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


